DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/27/2022 in regards to the rejection to Claim 20 under U.S.C. 103 have been fully considered but they are not persuasive. The Applicant asserts that the newly amended subject matter overcomes the previous rejection, but the Examiner disagrees. The newly amended subject matter actually brings in 112(b) issues, as “for a biometric monitor, wherein the biometric monitor comprises a casing having a first surface and a second surface opposite to the first surface, the second surface comprising a biometric sensor area located at a centre area of the second surface, the centre area having a diameter in the range of 5-20 mm” is intended use in a preamble and not required/recited. All applicant is claiming is a strap with a frame in it. Because the amended subject matter discusses a casing that is not positively recited, it is unclear as to how the newly amended subject matter further limits the claim. However, if Applicant disagrees, Examiner has added a new 103 rejection to address the new limitations, along with the new 112(b) rejection.
Applicant’s arguments, see “Applicant Arguments/Remarks”, filed 05/27/2022, with respect to the rejection(s) of Claims 26 and 27 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nousiainen et al, Houlihan, Mordecai et al, and Thomas.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 20, the newly amended subject matter “to removably attach the casing to the strap” renders the claim indefinite as it’s unclear if/how this amended limitation serves to further limit the structure of the frame, especially when a casing/monitor is not required/recited. The Examiner will be moving forward with Examination addressing the amended language, but Applicant needs to make sure that further amendments positively recite necessary components. 
Claims 21-34 are rejected based on their dependency to Claims 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
i. Determining the scope and contents of the prior art.
ii. Ascertaining the differences between the prior art and the claims at issue.
iii. Resolving the level of ordinary skill in the pertinent art.
iv. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-26 and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over WO Patent Application 2015181438 awarded to Nousiainen et al, hereinafter Nousiainen, in view of U.S. Patent 5577007 awarded to Houlihan (as cited on the IDS dated 10/24/2019), hereinafter Houlihan.
Regarding Claim 20, Nousiainen teaches a wrist strap for a biometric monitor (abstract), wherein the biometric monitor comprises a casing having a first surface (display cover 36) and a second surface opposite to the first surface (housing 20), the second surface comprising a biometric sensor area (aperture 30 containing optical sensor 31) located at a centre area of the second surface (Fig. 2B, aperture 30), the centre area having a diameter in the range of 5-20 mm (Fig. 3B, showing pivots 16 and 17 aligning with opposite ends of the center area, abstract, “the strap being connected from its two sides at the first end and from its two sides at the second end to two sides at the first end of the housing and to two sides at the second end of the housing via pivots (16, 17, 18, 19) connected to said spacer elements to allow pivoted movement of the housing, wherein the distance of the pivot locations between the first end of the housing and the second end of the housing is in the range of 10-30 mm”), said strap comprising a frame arranged to receive the biometric monitor in the casing to removably attach the casing to the strap (abstract, as the Examiner set forth in the Response to Arguments section the casing is not positively recited), the parts being located at two opposite perimeter side edges of the frame (Fig. 3B, pivots 16 and 17 on spacers 12 and 13), and thereby defining a rotation axis, the rotation axis extending in a first direction which is a perpendicular direction to the direction of the strap, wherein a perpendicular bisector of the rotation axis between the pair of parts is arranged to pass through the centre area of the second surface (Orientation of Fig. 1A vs 1B, Pg. 9, Lines 25-26, “The spacer elements may form an angle of about 110 degrees with the housing, for example about 100 degrees, or even about 90 degrees). Nousiainen does not teach wherein the strap comprises a frame in an aperture in the strap, the frame being connected to the strap via a pair of part enabling rotation movement of the biometric monitor. 
However, in the art of the wrist wearable devices, Houlihan shows a device with a combined watch/strap which includes a frame for a watch-face that allows rotational movement, thereby allowing rotational movement of the watchface (Figs. 2 and 3, abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nousiainen, i.e. by making the strap/frame integral like in Houlihan, for the predictable purpose of allowing the device to better conform to the contours of the wrist (Houlihan abstract), and as merely making components integral does not provide an nonobvious addition over the prior art, and as shown in Houlihan this configuration is known in the art. 

Regarding Claim 21, Nousiainen modified by Houlihan makes obvious the wrist strap of Claim 20, as set forth in the rejection above, wherein the biometric monitor is attachable to the strap via two pair of parts enabling rotational movement of the biometric monitor (Fig. 1A and 1B, pivots 16 and 17 on spacers 12 and 13, Pg. 10, Lines 6-11, “On the strap side there may be only one axle 11 reaching from one side to the other side. Usually this axle 11 is inside a strap loop 48. The relatively smaller width of the second end 25 of the spacer element 12, 13, 14, 15 enables the connection to the strap 40 being relatively close to the skin of the user. This has an effect of enhancing the stability of the biometric monitor”), the parts of each pair of parts being located at two opposite perimeter side edges of the biometric monitor (Fig. 1A and 1B), the two pair of parts thereby defining two parallel rotation axes, wherein the perpendicular bisectors of the two parallel rotation axes between the two pairs of parts are arranged to pass through the centre area of the second surface (Orientation of Fig. 1A vs 1B, Pg. 9, Lines 25-26, “The spacer elements may form an angle of about 110 degrees with the housing, for example about 100 degrees, or even about 90 degrees”).

Regarding Claim 22, Nousiainen modified by Houlihan makes obvious the wrist strap of Claim 21, as set forth in the rejection above, wherein a distance of the two parallel rotation axes is in the range of 5-20 mm (abstract, “the strap being connected from its two sides at the first end and from its two sides at the second end to two sides at the first end of the housing and to two sides at the second end of the housing via pivots (16, 17, 18, 19) connected to said spacer elements to allow pivoted movement of the housing, wherein the distance of the pivot locations between the first end of the housing and the second end of the housing is in the range of 10-30 mm”).

26. Regarding Claim 23, Nousiainen modified by Houlihan makes obvious the wrist strap of Claim 22, as set forth in the rejection above. Nousiainen does not teach wherein the distance of the of the two parallel rotation axes is in the range of 5-15 mm. Nousiainen does teach wherein the range is 10-30 mm (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nousiainen, i.e. making the range 5-15 mm, since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).

Regarding Claim 24, Nousiainen modified by Houlihan makes obvious the wrist strap of Claim 22, as set forth in the rejection above, wherein the distance of the of the two parallel rotation axes is in the range of 10-20 mm (abstract, “the strap being connected from its two sides at the first end and from its two sides at the second end to two sides at the first end of the housing and to two sides at the second end of the housing via pivots (16, 17, 18, 19) connected to said spacer elements to allow pivoted movement of the housing, wherein the distance of the pivot locations between the first end of the housing and the second end of the housing is in the range of 10-30 mm”).

Regarding Claim 25, Nousiainen modified by Houlihan makes obvious the wrist strap of Claim 22, as set forth in the rejection above, wherein the pair of parts comprises an elastomeric material (Pg. 8, Lines 10-11, “In one example the strap is made of stretchable or elastic material, such as canvas, rubber, silicone or combinations thereof”).

Regarding Claim 26, Nousiainen modified by Houlihan makes obvious the wrist strap of Claim 20, as set forth in the rejection above, wherein the strap comprises an elastomeric material (Pg. 8, Lines 10-11, “In one example the strap is made of stretchable or elastic material, such as canvas, rubber, silicone or combinations thereof”).

Regarding Claim 28, Nousiainen modified by Houlihan makes obvious the wrist strap of Claim 20, as set forth in the rejection above, wherein the diameter of the centre area is in the range of 8-15 mm, 10-15 mm, 12-14 mm, or 8-12 mm (abstract, “the strap being connected from its two sides at the first end and from its two sides at the second end to two sides at the first end of the housing and to two sides at the second end of the housing via pivots (16, 17, 18, 19) connected to said spacer elements to allow pivoted movement of the housing, wherein the distance of the pivot locations between the first end of the housing and the second end of the housing is in the range of 10-30 mm”).

Regarding Claim 29, Nousiainen modified by Houlihan makes obvious the wrist strap of Claim 20, as set forth in the rejection above. Nousiainen does not teach wherein the diameter y of the sensor area is 1-3 mm smaller than the distance x of the two parallel rotation axes. However, Nousiainen does teach wherein the diameter of a sensor area (Fig. 2B, bottom plate 33, Pg. 24, Line 6, “The parts of the optical sensor are attached to a bottom plate 33”) is smaller than distance of two parallel rotation axes (Fig. 3A/B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of to modify Nousiainen’s sensor diameter of the sensor area to 1-3 mm smaller than the distance of the two parallel rotation axes, as Nousiainen already knew to make the sensor area smaller than the size of the biometric housing and one of ordinary skill in the art would be aware of changing dimensions of a structure to suit the purpose of the device. 

Regarding Claim 30, Nousiainen modified by Houlihan makes obvious a biometric monitor (abstract) comprising a casing having a first surface (display cover 36) and a second surface opposite to the first surface (housing 20), the second surface comprising a biometric sensor area located at the centre area of the second surface (aperture 30 containing optical sensor 31), the centre area having a diameter in the range of 5-20 mm (Fig. 3B, showing pivots 16 and 17 aligning with opposite ends of the center area, abstract, “the strap being connected from its two sides at the first end and from its two sides at the second end to two sides at the first end of the housing and to two sides at the second end of the housing via pivots (16, 17, 18, 19) connected to said spacer elements to allow pivoted movement of the housing, wherein the distance of the pivot locations between the first end of the housing and the second end of the housing is in the range of 10-30 mm”), wherein the biometric monitor is connected to the wrist strap of claim 20 (abstract, see rejection above).

Regarding Claim 31, Nousiainen modified by Houlihan makes obvious the biometric monitor of Claim 30, as set forth in the rejection above, wherein the strap comprises a frame (spacers 12-15) in an aperture in the strap containing the biometric monitor (housing 20), the frame being connected to the strap (Fig. 1A, 1B) via a pair of elastic (Pg. 8, Lines 20-22, “The strap 40 includes spacer elements 12, 13, 14, 15 having a first end 24 and a second end 25, meaning that the strap 40 is connected to said spacer elements 12, 13, 14, 15,” Pg. 8, Lines 10-18, “In one example the strap is made of stretchable or elastic material, such as canvas, rubber, silicone or combinations thereof. In one example the strap is made of non-stretchable material, such as plastics, leather, metal, or combinations thereof. Examples of metal include steel, stainless steel, titanium, light alloys and the like. The surface of the strap material, for example rubber or silicone, may also provide friction, which may enhance the contact with the user and prevent the strap from spinning for example around the user's wrist. This effect together with the pivoted structure helps maintaining the contact of the biometric sensor with the user”) parts enabling rotational movement of the biometric monitor (pivots 16-18), the parts being located at two opposite perimeter side edges of the biometric monitor (Fig. 1A, showing pivots 16 and 17 on opposite sides of the same perimeter edge), and thereby defining a rotation axis, wherein the perpendicular bisector of the rotation axis between the pair of parts passes through the biometric sensor area of the biometric monitor (Orientation of Fig. 1A vs 1B, Pg. 9, Lines 25-26, “The spacer elements may form an angle of about 110 degrees with the housing, for example about 100 degrees, or even about 90 degrees”).

Regarding Claim 32, Nousiainen modified by Houlihan makes obvious the biometric monitor of Claim 30, as set forth in the rejection above, wherein the biometric sensor area comprises an optical sensor (Pg. 15, Lines 26-28, “In addition to heart rate, an optical sensor may be configured to monitor the user's respiration, heart rate variability, oxygen saturation (SpO.sub.2), blood volume, blood glucose, skin moisture and/or skin pigmentation level”).

Regarding Claim 33 Nousiainen modified by Houlihan makes obvious the biometric monitor of Claim 33, as set forth in the rejection above, wherein the biometric monitor is arranged to obtain a photoplethysmogram (PPG) (Pg. 15, Lines 23-25, “A photoplethysmogram (PPG) may be obtained. This enables for example oxymetric and pulsometric measurements, which may be further used to define the heart rate of the user”).

Regarding Claim 34, Nousiainen modified by Houlihan makes obvious the biometric monitor of Claim 20, as set forth in the rejection above, wherein the perpendicular bisector of the rotation axis between the pair of parts extends in a third direction which is perpendicular to the first direction and to a second direction, which second direction is perpendicular to the first direction (Examiner notes that this claim does not require rotation of the biometric monitor, merely that the perpendicular bisector extends in a third direction. All three of these directions are hypothetical and could be determined in any biometric monitor that rotates).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over WO Patent Application 2015181438 awarded to Nousiainen et al, hereinafter Nousiainen, in view of U.S. Patent 5577007 awarded to Houlihan (as cited on the IDS dated 10/24/2019), hereinafter Houlihan, further in view of U.S. Patent Publication 20160026156 awarded to Jackson et al, hereinafter Jackson.
Regarding Claim 20, Nousiainen teaches a wrist strap for a biometric monitor (abstract), wherein the biometric monitor comprises a casing having a first surface (display cover 36) and a second surface opposite to the first surface (housing 20), the second surface comprising a biometric sensor area (aperture 30 containing optical sensor 31) located at a centre area of the second surface (Fig. 2B, aperture 30), the centre area having a diameter in the range of 5-20 mm (Fig. 3B, showing pivots 16 and 17 aligning with opposite ends of the center area, abstract, “the strap being connected from its two sides at the first end and from its two sides at the second end to two sides at the first end of the housing and to two sides at the second end of the housing via pivots (16, 17, 18, 19) connected to said spacer elements to allow pivoted movement of the housing, wherein the distance of the pivot locations between the first end of the housing and the second end of the housing is in the range of 10-30 mm”), said strap comprising a frame arranged to receive the biometric monitor in the casing (abstract), the parts being located at two opposite perimeter side edges of the frame (Fig. 3B, pivots 16 and 17 on spacers 12 and 13), and thereby defining a rotation axis, the rotation axis extending in a first direction which is a perpendicular direction to the direction of the strap, wherein a perpendicular bisector of the rotation axis between the pair of parts is arranged to pass through the centre area of the second surface (Orientation of Fig. 1A vs 1B, Pg. 9, Lines 25-26, “The spacer elements may form an angle of about 110 degrees with the housing, for example about 100 degrees, or even about 90 degrees). Nousiainen does not teach wherein the strap comprises a frame in an aperture in the strap, the frame being connected to the strap via a pair of part enabling rotation movement of the biometric monitor. 
However, in the art of the wrist wearable devices, Houlihan shows a device with a combined watch/strap which includes a frame for a watch-face that allows rotational movement, thereby allowing rotational movement of the watchface (Figs. 2 and 3, abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nousiainen, i.e. by making the strap/frame integral like in Houlihan, for the predictable purpose of allowing the device to better conform to the contours of the wrist (Houlihan abstract), and as merely making components integral does not provide an nonobvious addition over the prior art, and as shown in Houlihan this configuration is known in the art. 
Further, if Applicant disagrees that the amended subject matter “the biometric monitor contained in the casing to removably attach the casing to the strap”, Jackson teaches the usage of a casing removably attachable to a strap (Fig. 6, Para. 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Nousiainen modified by Houlihan by Jackson, i.e. making the casing removably attachable to the strap, for the predictable purpose of using a known technique to improve similar devices in the same way.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over WO Patent Application 2015181438 awarded to Nousiainen et al, hereinafter Nousiainen, in view of U.S. Patent 5577007 awarded to Houlihan, hereinafter Houlihan, further in view of U.S. Patent Application 20170231338 awarded to Thomas, hereinafter Thomas, and further in view of US Patent Application 20140352023 awarded to Mordecai et al, hereinafter Mordecai. 
Regarding Claims 26 and 27, Nousiainen teaches the wrist strap of Claim 26, as set forth in the rejection above, wherein the elastomeric material is a silicone (Pg. 8, Lines 14-16).  Nousiainen does not teach wherein the frame and the strap comprise and elastomeric material, the elastomeric material being the same in the frame and the strap, wherein the frame and the strap contain reinforced parts embedded in the elastomeric material.
However, in the art of wrist-worn devices, Thomas teaches wherein the frame and the strap are made of silicone (bracelet 50 and Para. 0066, and frame 52 and Para. 0070) for the purpose of making the strap/frame one continuous piece (Para. 0066). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Nousiainen by Thomas, i.e. by making the strap and frame of silicon, given the motivation provided by Thomas. 
Further, in the art of wearable biometric monitors, Mordecai teaches using nylon reinforcement in the strap (Para. 0035). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Nousiainen modified by Thomas by Mordecai, i.e. by reinforcing the silicone of Nousiainen’s strap by nylon as in Mordecai, for the predictable purpose of simply substituting one known strap type for another with predictable results. Further, it is obvious since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us (see MPEP 2144.07).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 
/Jessica L Mullins/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792